ACCEPTED
                                                                                             01-15-00583-CV
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                        10/8/2015 4:55:13 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK
                           BEIRNE, MAYNARD & PARSONS, L.L.P.
                                 1300 POST OAK BOULEVARD
                                       SUITE 2500
                               HOUSTON, TEXAS 77056-3000
                                                                         FILED IN
JOSEPH M. NIXON                       (713) 623-0887             1st COURT
                                                                  Direct       OF APPEALS
                                                                         Dial (713) 871-6809
PARTNER
                                     FAX (713) 960-1527              HOUSTON,
                                                                     Email:         TEXAS
                                                                            jnxon@bmpllp.com

                                                                 10/8/2015 4:55:13 PM
                                    October 8, 2015              CHRISTOPHER A. PRINE
                                                                           Clerk


Christopher A. Prine, Clerk
First Court of Appeals
301 Fannin, Suite 245
Houston, Texas 77002

         Re:      01-15-00583-CV; The Honorable Mark Henry, County Judge of
                  Galveston County v. The Honorable Lonnie Cox

Dear Mr. Prine:

      This letter confirms that I received your letter, which sets oral argument in
this cause on October 15, 2015 at 2:30 p.m., before Justice Jennings, Justice
Higley, and Justice Brown.

     I will present oral argument on behalf of the Appellant, The Honorable Mark
Henry, County Judge of Galveston County.


                                           Very truly yours,

                                           /s/ Joseph M. Nixon

                                           Joseph M. Nixon


cc:      Mark W. Stevens
         P.O. Box 8118
         Galveston, Texas 77553
         markwandstev@sbcglobal.net
         Counsel for Appellee




2235328v.1 005032/108027